PER CURIAM.
The court having received the September 6, 2016, order of the Supreme Court of Florida quashing this court’s opinion of March 24, 2016, and remanding the matter for reconsideration upon application of Castellanos v. Next Door Co., 192 So.3d 431 (Fla.2016), and finding that reversal is warranted in light of that opinion, the order of the Judge of Compensation Claims is REVERSED and this case is REMANDED for proceedings consistent with that opinion.
REVERSED and REMANDED.
RAY, BILBREY, and JAY, JJ., concur.